Exhibit 10.1

 



Deep Down, Inc [image_001.jpg] EMPLOYMENT AGREEMENT AMENDMENT



 

This Amendment to that certain Chief Financial Officer Employment Agreement (the
“Amendment”) is made by and between Deep Down, Inc. (the “Company”) and Charles
Njuguna (the “Executive”) as of the Effective Date.

 

RECITALS

 

On or about July 27, 2018, Company and Executive entered into a Chief Financial
Officer Employment Agreement (the “Agreement”), effective July 27, 2018, which
the parties now desire to amend in part.

 

Pursuant to the authority to amend the Agreement granted Company and Executive
under Section 10.1 of the Agreement, the following Sections of the Agreement are
hereby amended and agreed as follows:

 

1       Incorporation of Terms. Capitalized terms in this Amendment shall have
the meaning assigned those terms in the Agreement.

 

2       Amendment of Section 1.14. Section 1.14 of the Agreement is hereby
amended and restated as follows:

 

1.14       “Employment Period" shall mean the period commencing on the Effective
Date and ending on September 1, 2022; provided, however, that commencing on
September 1, 2022, and on each annual anniversary of such date (such date and
each annual anniversary thereof shall be hereinafter referred to as the "Renewal
Date"), unless previously terminated, the Employment Period shall be
automatically extended for an additional annual period(s) (until the next annual
anniversary of September 1 of the following year), unless, at least 90 days
prior to the applicable Renewal Date, the Company or Executive shall give notice
to the other that the Employment Period shall not be so extended.

 

All of the former language of Section 1.14 of the Agreement is hereby discarded
and shall no longer be a part of the Agreement.

 

3       Amendment of Section 3.1.1. Section 3.1.1 of the Agreement is hereby
amended and restated as follows:

 

3.1.1         During the Employment Period, the Executive's position (including
status, offices, titles, authority, duties and responsibilities) shall be
President and Chief Executive Officer of the Company. The Executive’s services
shall be performed at the location where the Company operates.

 

All of the former language of Section 3.1.1 of the Agreement is hereby discarded
and shall no longer be a part of the Agreement.

 

4       Amendment of Section 3.2.1. Section 3.2.1 of the Agreement is hereby
amended and restated as follows:

 

3.1.2         Base Salary. During the Employment Period, the Executive shall
receive an annualized base salary (the "Annual Base Salary") of $325,000.00
beginning September 1, 2019, and not less than the base salary the Executive
earned during the prior 12-month period at any time thereafter, including any
portion of the salary paid to Executive which was earned but deferred. Such
Annual Base Salary shall be paid in not less than 12 monthly installments
according to the regular payroll practices of the Company. During the Employment
Period, the Annual Base Salary shall be reviewed for possible increase at least
once every 12 months. Any increase in the Annual Base Salary may not serve to
limit or reduce any other obligation to the Executive under this Agreement. The
Annual Base Salary shall not be reduced after any such increase and the Annual
Base Salary as utilized in this Agreement shall refer to the Annual Base Salary
as so increased.

 

All of the former language of Section 3.2.1 of the Agreement is hereby discarded
and shall no longer be a part of the Agreement.

 

 

 



 1 

 

 

5       Amendment of Section 5.2.1.3. Section 5.2.1.3 of the Agreement is hereby
amended and restated as follows:

 

5.2.1.3       a lump sum in cash equal to one time the Executive's Annual Base
Salary (at the rate in effect as of the Date of Termination); provided, however,
that if such termination occurs prior to the date that is 12 months following a
Change of Control, then the amount of such lump sum cash payment shall be equal
to two times the Executive's Annual Base Salary (at the rate in effect as of the
Date of Termination),

 

All of the former language of 5.2.1.3 of the Agreement is hereby discarded and
shall no longer be a part of the Agreement.

 

6       Amendment of Section 5.2.1.4. Section 5.2.1.4 of the Agreement is hereby
amended and restated as follows:

 

5.2.1.4       a lump sum in cash equal to the average annual bonus paid to the
Executive for the prior two full fiscal years preceding the Date of Termination;
provided, however, that if such termination occurs prior to the date that is 12
months following a Change of Control, then the amount of such lump sum cash
payment shall be equal to two times the average Annual Bonus paid to the
Executive for the prior two full fiscal years preceding the Date of Termination,

 

All of the former language of 5.2.1.4 of the Agreement is hereby discarded and
shall no longer be a part of the Agreement.

 

7       Amendment of Section 10.5. Section 10.5 of the Agreement is hereby
amended and restated as follows:

 

10.5 Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

Charles Njuguna

at the address set forth in his personnel file at Deep Down, Inc.

 

               If to the Company:

Deep Down, Inc.

18511 Beaumont Highway

Houston, Texas 77049

Attention: Chief Executive Officer

 

WITH A COPY TO

 

Deep Down, Inc.

18511 Beaumont Highway

Houston, Texas 77049

Attention: Chairman, Board of Directors

 

WITH A COPY TO

 

Gray Reed & McGraw LLP

1300 Post Oak Blvd, Suite 2000

Houston, Texas 77056

Attention: Preston Kamin

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

 

 



 2 

 

 

All of the former language of 10.5 of the Agreement is hereby discarded and
shall no longer be a part of the Agreement.

 

8       Consideration for Amendment. Company and Executive hereby state that the
terms of the Amendment are supported by adequate consideration in that they are
to the mutual benefit of the parties.

 

Effective Date: September 1, 2019

 

COMPANY:

 

DEEP DOWN, INC.

 

 

BY:   /s/ David J. Douglas

  David J. Douglas, Chairman, BOD

  Compensation Committee

 

EXECUTIVE:

 

CHARLES NJUGUNA

 

 

/s/ Charles K. Njuguna

Individually

 

 

 

 

 

 

 

 

 

 

 



 3 

